                                         43 Filed 07/20/21
          Case 1:20-cr-00016-VM Document 44       07/19/21 Page 1 of 1




July 19, 2021

VIA ECF
Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:      United States v. Eddie Wise, 20 CR 16 (VM)

Dear Judge Marrero:

I write to request an adjournment sine die of Mr. Wise’s sentencing, currently scheduled to
proceed remotely on July 22, 2021. Mr. Wise’s current preference is to proceed in-person. I
understand that the earliest the Court can conduct an in-person sentencing is in September 2021.
I ask for the adjournment so I can inform Mr. Wise about the Court’s calendar and confirm
whether he prefers an earlier remote-sentencing date or an in-person sentencing date in
September.

Thank you for your consideration of this application.

Respectfully submitted,

/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417.8750


cc:    AUSA Rushmi Bhaskaran (via ECF)
